Ellerin, J. (concurring).
I reluctantly concur in the majority result herein notwithstanding my belief that the distribution of marital assets is inequitably generous to defendant-appellant.
While the dissent predicates its rationale on the invalid agreement the parties signed some 26 years ago, this case is controlled by the laws governing equitable distribution as set forth by the Court of Appeals in Price v Price (69 NY2d 8 [1986]).
As has been repeatedly held, the overriding consideration in equitable distribution is the contribution each party makes to the marriage, the success of which depends “not only upon the respective financial contributions of the partners, but also on a wide range of nonremunerated services to the joint enterprise, such as homemaking, raising children and providing the emotional and moral support necessary to sustain the other spouse in coping with the vicissitudes of life outside the home” (id. at 14 [citations omitted]). In this case, appellant’s contribution to the marriage essentially consisted of taking the children to school one day a week. Respondent, on the other hand, not only assumed almost the entire responsibility for rearing the couple’s three children, but also overwhelmingly provided the financial support for the family, to the extent of 90%. She not only paid all the New York City household and child care expenses, but also contributed substantial sums to appellant’s various projects, which do not appear to have resulted in any benefit to the marriage beyond appellant’s own personal gratification. Moreover, the egregious conduct by the husband, detailed in the majority opinion, which amply supports the finding of cruel and inhuman treatment, is the very antithesis of the “emotional and moral support” contemplated by the Equitable Distribution Law, both in adversely affecting the wife’s personal mental well-*22being and in interfering with her pursuit of the professional activities that provided the financial support for the family.
Clearly, based on their respective contributions, in my opinion, an award of 20% would be overly generous to appellant, and I would so find were I considering this matter at the trial level.
Most puzzling is the dissent’s reference to respondent’s egregious “financial misconduct” in deciding (with her partner) to pay millions of dollars owed to the debt-plagued firm’s investors instead of paying payroll taxes. Respondent was trying to save the firm from dissolution, and subsequently negotiated settlements in satisfaction of the firm’s debt with the taxing authorities, albeit with the exception of the IRS. In any event, as the majority points out, had the firm paid the payroll taxes, it still would have owed its investors and still would have had significant debt, and the financial consequences for the family would have been virtually the same. More significantly, notwithstanding the dissent’s harsh condemnation of respondent’s attempt to save the firm, it is difficult to understand by what rationale any claim that the government might have for “tax-avoidance improprieties” should inure to the benefit of appellant.